Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on all the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 8, 9, 13-16, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090138907 A1 to Wiser et. al (“Wiser”), US 20110209066 A1 to Sakata et al (“Sakata”), and US 20170118519 A1 to Oztaskent et al (“Oztaskent”), and US 20140064735 A1 to Thompson et al. (“Thompson”) .
As to claim 1, Wiser teaches a remote control device to interface, the remote control device comprising: responsive to a gender value input via a user interface of the remote control device (Wiser, ¶0062, in put a gender into the remote), store the gender value (¶0062, saved on the remote); responsive to an age value input via the user interface of the remote control device, store the age value 
Sakata teaches the audience measurement (¶0087, viewing statistics processing system); an audience management controller to: and generate a message including the gender value and age value; and a transmitter to transmit the message to the audience measurement meter (¶0125), an audience management controller to: and generate a message including the gender value and age value; and a transmitter to transmit the message to the audience measurement meter a transmitter to transmit the message to the audience measurement meter (¶0014, ¶0019, the viewing statistics-gathering apparatus can gather statistics for each viewer category, such as the man in his 30's, based on the second viewing status information transmitted from each of the viewing terminal apparatuses.  Thus, since the result of statistics is presented as a result of statistics on viewing of a content only by the viewers who belong to a predetermined viewer category, one of the viewers who is viewing the content can know not a rough statistics result of the mass (general public) but a detailed statistics result of viewers having a predetermined attribute (for example, male, female, or 30's) among the mass).  In view of the teachings of Sakata, it would have been obvious before the effective filing date of the invention to modify the teachings of Wiser.  The suggestion/motivation would be providing a viewing terminal apparatus, a viewing statistics-gathering apparatus, and a viewing statistics-processing system that are capable of presenting an appropriate result of statistics on viewing of a content to support the diversified viewing modes.
Oztaskent teaches the message including a sequence of infrared codes (¶0032, a transmitter for transmitting codes, such as infrared codes or code sequences, to a media playback device).  In view of the teachings of Oztaskent, it would have been obvious before the effective filing date of the invention 
Thompson teaches a macro message including data entries and a macro identifier corresponding to a number of the data entries, the data entries (¶0029, the icon activation in step 700 comprised a macro command.  If not, or if it was a macro command but all functions in the macro sequence have been completed, processing terminates at step 716.  If a macro sequence is underway, the next sequential command request may be loaded at step 718, whereafter processing may continue at step 702 to cause the next command to be issued by an appropriate one of the bridge devices, e.g., 206 through 212). In view of the teachings of Thompson, it would have been obvious before the effective filing date of the invention to modify the teachings of Wiser, Sakata and Ozakent.  The suggestion/motivation would be equipping a smart device with appliance command functionality, and in particular to the provision of a discrete bridge device or series of bridge devices for receiving and converting appliance command requests from a smart device.


As to claim 2, Wiser, Sakata, Oztaskent and Thompson teaches the remote control device of claim 1, where the sequence of infrared codes includes a first infrared code corresponding to the gender value and a second infrared code corresponding to the age value (Wiser, ¶0062, user input of gender and age, Oztaskent, ¶0032, infrared codes included in messages which show the input the user selected).  


As to claim 6, Wiser, Sakata, Oztaskent and Thompson teaches the remote control device of claim 1, further including the user interface, the user interface including a numeric keypad to obtain the age value (Wiser, ¶0060, ¶0062).  
As to claim 7, Wiser, Sakata, Oztaskent and Thompson teaches the remote control device of claim 1, further including the user interface, the user interface including a viewer entry section to obtain the gender value (Wiser, ¶0062).  
As to claim 8, see the rejection of claim 1.
As to claim 9, see the rejection of claim 2.
As to claim 13, see the rejection of claim 6.
As to claim 14, see the rejection of claim 7.
As to claim 15, see the rejection of claim 1.
As to claim 16, see the rejection of claim 2.
As to claim 20, see the rejection of claim 7.
As to claim 22, Wiser, Sakata, Oztaskent and Thompson  teaches the apparatus of claim 1, wherein the macro identifier represents a number of commands associated with the data entries to be processed by the audience measurement meter (¶0029).

Claims 3, 4, 10, 11, 17, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiser, Sakata, Oztaskent and Thompson as applied to claim 1 above, and further in view of US 20170127133 A1 to Sullivan et al. (“Sullivan”).
As to claim 3, Wiser, Sakata, Oztaskent and Thompson teaches the remote control device of claim 1, Wiser, Sakata, Oztaskent and Thompson does not teach wherein the audience management controller includes a threshold analyzer to determine whether the age value satisfies a threshold.  Sullivan teaches wherein the audience management controller includes a threshold analyzer to determine whether the age value satisfies a threshold (¶0020, audience member records assigned to the child node are associate with the same age category.  This process continues until there are no child nodes, all audience members in a child node are in the same age category, or the model satisfies (e.g., is greater than) a length threshold).   In view of the teachings of Sullivan, it would have been obvious before the effective filing date of the invention to modify the teachings of Wiser, Sakata, Oztaskent and Thompson.  The suggestion/motivation would be to identify an input by determining the input of the user.
As to claim 4,  Wiser, Sakata, Oztaskent and Thompson and Sullivan teaches the remote control device of claim 3, further including a display, wherein the audience management controller is when the age value does not satisfy the threshold (Sullivan, ¶0017).  Official Notice is taken for to illuminate an error indicator on the display. It would have been obvious for one of ordinary skill in the art at the time the invention was made, to operate Wiser, Sakata, Oztaskent and Thompson and Sullivan to provide an indicator would be provided to alert the user.
As to claim 10, see the rejection of claim 3.
As to claim 11, see the rejection of claim 4.
As to claim 17, see the rejection of claim 3.
As to claim 18, see the rejection of claim 4.
Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiser, Sakata, Oztaskent and Thompson as applied to claim 1 above, and further in view of US 20110115985 A1 to Beals et al. (“Beals”).
As to claim 5, Wiser, Sakata, Oztaskent and Thompson teaches the remote control device of claim 1, wherein the audience management controller is to generate a second message, Wiser, Sakata, Oztaskent and Thompson does not teach responsive to a request to reprogram an address of the audience measurement meter, the second message including a first infrared code corresponding to a reprogram request and a second infrared code corresponding to an address input via the user interface of the remote control device.  Beals teaches responsive to a request to reprogram an address of the audience measurement meter, the second message including a first infrared code corresponding to a reprogram request and a second infrared code corresponding to an address input via the user interface of the remote control device (¶0036, infrared codes corresponding to a reprogram request).  In view of the teachings of Beals, it would have been obvious before the effective filing date of the invention to modify the teachings of Wiser, Sakata, Oztaskent and Thompson.  The suggestion/motivation would be control devices and, more specifically, to a set-top box or other single electronic component that may associate a control device with an output component via an identification signal. 
As to claim 12, see the rejection of claim 5.
As to claim 19, see the rejection of claim 5.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiser, Sakata, Oztaskent and Thompson as applied to claim 1 above, and further in view of US 20070157237 A1 to Cordray et al. (“Cordray”).

As to claim 21, Wiser, Sakata, Oztaskent and Thompson teaches the apparatus of claim 1, Wiser, Sakata, Oztaskent and Thompson  does not teach wherein the remote control device has a visitor mode and a normal mode, and the audience management controller is to differentiate macro messages that occur responsive to operation in the visitor mode from other messages that occur during operation in the normal mode. Cordray teaches wherein the remote control device has a visitor mode and a normal mode, and the audience management controller is to differentiate macro messages that occur responsive to operation in the visitor mode from other messages that occur during operation in the normal mode (Fig. 10, ¶011, multi profile).  In view of the teachings of Cordray, it would have been obvious before the effective filing date of the invention to modify the teachings of Wiser, Sakata and Ozakent.  The suggestion/motivation would be maintain a user media profile that tracks a user's viewing progress.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421